11/30/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0128


                                      DA 22-0128
                                   _________________

PAUL PHILLIP BARDOS AND MARY
L. BARDOS REVOCABLE TRUST,

             Plaintiff and Appellant,
                                                                   ORDER
      v.

ROBERT L. SPOKLIE.

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Dan Wilson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 30 2022